DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Applicant’s preliminary amendment filed on June 29, 2021 has been entered.  Claim 1 has been amended.  Claims 2-20 have been added.  Claims 2-20 are pending in this application.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-8 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,942,565. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely obvious variations of the patented claims. 
	The following is an example for comparing claim 1 of this application and claim 1 of U.S. Patent No. 10,942,565.

Claim 1 of This application
Claim 1 of U.S. Patent No. 10,942,565



detect a first pupil size after a predetermined amount of time; determine a characteristic of a display image; 




identify a second pupil size from a plurality of pupil sizes correlated with the characteristic of the display image; 

perform a comparison of the first pupil size and the second pupil size; determine a margin of difference between the first pupil size and the second pupil size; and adjust the characteristic of the display image to change the first pupil size and reduce the margin difference.
A virtual reality display device comprising:


a scanner to detect a pupil of an eye of a user; an analyzer to: determine a first characteristic of a display image; assess a size of the pupil using periodic sampling until the pupil is adjusted to the display image, the size of the pupil when adjusted being a first pupil size; reference a calibration of pupil sizes to a plurality of the first characteristics of the display image;
identify a second pupil size correlated with one of the plurality of the first characteristics substantially equal to the first characteristic of the display image;
compare the first pupil size and the second pupil size; and adjust a second characteristic of the display image when the second pupil size is different than the first pupil size; and a display screen to present the second characteristic.

.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the display characteristic”.  There is insufficient antecedent basis for this limitation in the claim.	
Claims 8 and 17 each recites the limitation “the second characteristic”.  There is insufficient antecedent basis for this limitation in the claims.
	Claims 9-10 are rejected due to their dependency from claim 8.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1, 11 and 18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Benedetto (US 2018/0286070, cited in IDS dated 05/04/2021).
	Regarding claim 1, Benedetto discloses a virtual reality display device (Figs 1A-1B; [0029], [0040], [0053], e.g., a virtual reality HMD 106), comprising:
	memory ([0010], e.g., a memory is included by the HMD system);
instructions in the device; and
a processor to execute the instructions ([0012], e.g., program instructions are executed by one or more processors) to: 
detect a first pupil size after a predetermined amount of time (Fig. 6; [0042], [0087], [0092], e.g., detect pupil size 112/628 after a predetermined amount of time associated with test sequence 608);
determine a characteristic of a display image (Fig. 4; [0043], [0047], [0075], e.g., determine a luminance of a VR scene);
identify a second pupil size from a plurality of pupil sizes correlated with the characteristic of the display image (Figs 4 and 6; [0075], [0090], e.g., determine an expected pupil size from a plurality of expected pupil sizes based on the luminance of the VR scene); 
perform a comparison of the first pupil size and the second pupil size (Fig. 4; e.g., normalize the measured pupil size against the expected pupil size to provide ∆ pupil size );  

adjust the characteristic of the display image to change the first pupil size and reduce the margin difference (Fig. 4; [0075], [0077], [0102], e.g., decreasing the intensity of the VR scene if the pupil size is to be positive which correlates with a relatively higher level of user engagement.  As a result, the difficulty level of the VR scene is decreased and the ∆ pupil size is reduced). 

Regarding claim 11, Benedetto discloses a method comprising: 
detecting a first pupil size after a predetermined amount of time (Fig. 6; [0042], [0087], [0092], e.g., detect pupil size 112/628 after a predetermined amount of time associated with test sequence 608);  
determining a characteristic of a display image (Fig. 4; [0043], [0047], [0075], e.g., determine a luminance of a VR scene);  
identifying a second pupil size from a plurality of pupil sizes correlated with the characteristic of the display image (Figs 4 and 6; [0075], [0090], e.g., determine an expected pupil size from a plurality of expected pupil sizes based on the luminance of the VR scene); 
performing a comparison of the first pupil size and the second pupil size (Fig. 4; e.g., normalize the measured pupil size against the expected pupil size to provide ∆ pupil size );  
determining a margin of difference between the first pupil size and the second pupil size (Figs 4 and 6; [0093], e.g., determine a ∆ pupil size between the measured pupil size and the expected pupil size); and 


Regarding claim 18, Benedetto discloses a non-transitory computer readable storage medium comprising computer readable instructions that, when executed ([0012], e.g., program instructions are executed by one or more processors), cause one or more processors to, at least: 
detect a first pupil size after a predetermined amount of time (Fig. 6; [0042], [0087], [0092], e.g., detect pupil size 112/628 after a predetermined amount of time associated with test sequence 608);  
determine a characteristic of a display image (Fig. 4; [0043], [0047], [0075], e.g., determine a luminance of a VR scene);
identify a second pupil size from a plurality of pupil sizes correlated with the characteristic of the display image (Figs 4 and 6; [0075], [0090], e.g., determine an expected pupil size from a plurality of expected pupil sizes based on the luminance of the VR scene);
perform a comparison of the first pupil size and the second pupil size (Fig. 4; e.g., normalize the measured pupil size against the expected pupil size to provide ∆ pupil size );   
determine a margin of difference between the first pupil size and the second pupil size (Figs 4 and 6; [0093], e.g., determine a ∆ pupil size between the measured pupil size and the expected pupil size);  and 
.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (US 2018/0286070) in view of Jeong (US 2016/0034032, cited in IDS dated 05/04/2021), and further in view of Yang (US 2015/0187330).
Regarding claim 2, Benedetto further discloses a device as defined in claim 1, wherein the characteristic is a display screen brightness ([0075], [0077], e.g., modify the intensity of the VR scene), the processor to: increase display screen brightness when the second pupil size is larger than the first pupil size (Fig. 6; [0077], [0093]-[0095], e.g., increase the intensity of the VR scene in response to detecting when the expected pupil size is larger than the measured pupil SIZe).
Benedetto does not disclose the processor to: 
compare the margin of difference to a threshold; and
increase the display screen brightness when the second pupil size is smaller than the first pupil size by more than the threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jeong in the invention of Benedetto for increasing display screen brightness when an expected pupil size is smaller than a measured pupil size so that the device can provide the user with a display image of which brightness is sufficiently high enough for the user to identify an image (see [0328] of Jeong).
Benedetto in view of Jeong does not disclose the processor to: 
increase the display screen brightness when the second pupil size is smaller than the first pupil size by more than a threshold.
However, Yang further discloses a head mounted display (Fig. 1; [0024], e.g., the head mounted display apparatus 1) comprising:
a processor (e.g., a processor 16, 13) to:
compare a margin of difference between a first pupil size and a second pupil size to a threshold ([0027]-[0028], e.g., compare the absolute value of the pupil difference between a current pupil size and a previous pupil size to a threshold value); and 
adjust display screen brightness when the margin of difference is more than the threshold (Fig. 2; [0027], e.g., if the absolute value of the pupil difference is greater than a threshold value, the application processor 13 controls the backlight module 12 to adjust the backlight intensity according to the current pupil size). 


	Regarding claim 3, Benedetto further discloses a device as defined in claim 1, wherein the second characteristic is a display screen brightness ([0075], [0077], e.g., modify the intensity
of the VR scene), the processor to: decrease display screen brightness when the second pupil size is smaller than the first pupil size (Fig. 6; [0077], [0093]-[0095], e.g., decrease the intensity of the VR scene in response to detecting when the expected pupil size is smaller than the measured pupil SIZe).
	Benedetto does not disclose the processor to:
compare the margin of difference to a threshold; and
decrease display screen brightness when the second pupil size is larger than the first pupil size by more than the threshold.
However, Jeong discloses a device (Fig. 1; [0100], e.g., an HMD 10) configured to decrease display screen brightness when a reference pupil size is larger than a measured pupil size ([0320], [0324], [0329], e.g., decreasing the brightness of the display image when the size of the pupil of the user is decreased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jeong in the invention of Benedetto for decreasing display screen brightness when the expected pupil size is larger than the measured pupil size so 
Benedetto in view of Jeong does not disclose the processor to:
compare the margin of difference to a threshold; and
decrease display screen brightness when the second pupil size is larger than the first pupil size by more than the threshold.
However, Yang further discloses a head mounted display (Fig. 1; [0024], e.g., the head mounted display apparatus 1) comprising:
a processor (e.g., a processor 16, 13) to:
compare a margin of difference between a first pupil size and a second pupil size to a threshold ([0027]-[0028], e.g., compare the absolute value of the pupil difference between a current pupil size and a previous pupil size to a threshold value); and 
adjust display screen brightness when the second pupil size is smaller than the first pupil size by more than the threshold (Fig. 2; [0027], e.g., if the absolute value of the pupil difference is greater than a threshold value, the application processor 13 controls the backlight module 12 to adjust the backlight intensity according to the current pupil size). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings Yang in the invention of Benedetto in view of Jeong for comparing a margin of difference between a first pupil size and a second pupil size to a threshold value in order to decrease display brightness when the expected pupil size is larger than the measured pupil size by more than the threshold.

Regarding claim 12, this claim is rejected under the same rationale as claim 2.
.

11.	Claims 4, 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (US 2018/0286070) in view of De Lemos et al. (US 2010/0010370, cited in IDS dated 05/04/2021).
Regarding claim 4, Benedetto further discloses a device as defined in claim 1, wherein the processor is to perform calibration of pupil sizes to a plurality of luminance of the display image (Fig. 7A; [0037], [0048]-[0049], [0060]-[0061], [0083]-[0084], [0100]-[0101], e.g., the normalization module 116 is configured to perform a calibration of pupil sizes to a plurality of luminance during the pupillary response test process), the processor to determine the second pupil size to reference based on the calibration ([0049]-[0050]. e.g., the normalization module 116 determines a pupil size of 3.9 mm correlated to a luminance of 1 cd/m‘2 during the pupillary response test process as an expected pupil size).
Benedetto does not explicitly disclose wherein the processor is to perform calibration of pupil sizes to a plurality of colors of the display image.
	However, De Lemos discloses a display device configured to perform of a calibration of pupil sizes to a plurality of intensities, wherein each of the plurality of intensities corresponding to a color ([0010], [0045], [0055], claim 5, e.g., during the calibration phase, a calibration module performs a calibration of pupil size to a plurality of colors (e.g., black stimulus, a first gray stimulus, a second gray stimulus and a white stimulus).
	It would have been obvious o one of ordinary skill in the art before the effective filing date of the invention to use the teachings of De Lemos in the invention of Benedetto for performing a calibration of pupil sizes to a plurality of colors during a calibration phase so that 

	Regarding claim 7, Benedetto further discloses a device as defined in claim 4, wherein when the display characteristic is a color ([0060]-[0061], e.g., the reference image may be a monochromatic blank image of a certain color (e.g., gray) for producing a certain luminance (e.g., 1 cd/m.sup.2)), the processor is to: identify a dominant color of the display image; and identify the second pupil size to reference based on the dominant color of the display image approximating a color in the calibration ([0060]-[0061], e.g., the reference image may be a monochromatic blank image of a certain color (e.g., gray) for producing a certain luminance (e.g., 1 cd/m.sup.2)). 

	Regarding claim 14, this claim is rejected under the same rationale as claim 4. 
	Regarding claim 19, this claim is rejected under the same rationale as claim 4.

12. 	Claims 5-6, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (US 2018/0286070) in view of De Lemos et al. (US 2010/0010370), and further in view of Ma et al. (US 2017/0277258, cited in IDS dated 05/04/2021).
	Regarding claim 5, Benedetto further discloses a device as defined in claim 4, wherein the processor is to: access a display image parameter; and perform the calibration of pupil sizes using the display image parameter(Fig. 7A; [0037], [0048]-[0049], [0060]-[0061], [0083]-[0084], [0100]-[0101], e.g., perform a calibration of pupil sizes using a plurality of luminance during the pupillary response test process).

	However, Ma discloses a device (Fig. 5; [0049]-[0050], e.g., an electronic device), comprising: a processor ([0055], e.g., a processor 510) configured to access a display image parameter selected by a user ([0054], e.g., the input apparatus 530 to receive a screen luminance selected by the user) and to determine a brightness of a display image based on a first size of a pupil and the user selected display image parameter ([0028]-[0029], e.g., adjusting the screen luminance according to the pupil size and the user selected screen luminance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ma in the invention of Benedetto in view of De Lemos for receiving a screen luminance selected by the user in order to adjust a screen luminance to satisfy different requirements of the comfort degree of users (see [0005]-[0006] of Ma).

	Regarding claim 6, Benedetto in view of De Lemos and Mo further discloses the device as defined in claim 5, wherein the display image parameter is a brightness (Benedetto, Fig. 7A; [0037], [0048]-[0049], [0060]-[0061], [0083]-[0084], [0100]-[0101], e.g., the display image parameter is a luminance),

	Regarding claim 15, this claim is rejected under the same rationale as claim 5.
Regarding claim 16, this claim is rejected under the same rationale as claim 6.
Regarding claim 20, this claim is rejected under the same rationale as claim 6.

s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (US 2018/0286070) in view of Yildiz et al. (US 2018/0365875, cited in IDS dated 05/04/2021).
	Regarding claim 8, Benedetto does not disclose a device as defined in claim 1, wherein when the display screen presents video, the processor is to detect multiple changes in the first pupil size during presentation of the video, the processor to repeatedly adjust the second characteristic to change display screen brightness based on changes of the detected first pupil size.
	However, Yildiz discloses a device (Fig. 3, [0005], e.g., xR device 100) comprising:
a display screen to present video ([0039], [0062], e.g., the display screen 301 is configured to present video images); and a processor to:
detect multiple changes in a first pupil size during presentation of the video ([0006], [0024]-[0025], [0039], [0060]-[0062], e.g., detect a rate of change of a pupil size of a user's eye during a video game); and
repeatedly adjust a characteristic to change display screen brightness based on changes of the detected first pupil size ([0040], [0060]-[0062], e.g., adjust backlight 302 to increase or decrease the brightness of surface or panel 301 based on the user’s pupil size and the rate of change). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yildiz in the invention of Benedetto for detecting a rate of change of a pupil size of a user's eye during a video game in order to adjust a display brightness to attract user attention without disturbing user's eye sight.

Regarding claim 17, this claim is rejected under the same rationale as claim 8.

14.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (US 2018/0286070) in view of Yildiz et al. (US 2018/0365875), and further in view of Reddy et al. (US 2018/0211608).       
Regarding claim 9, Benedetto in view of Yildiz does not disclose the device as defined in claim 8, wherein the processor is to wait a first latency period before causing adjustment to the second characteristic for first display screen brightness level, and the processor is to wait a second latency period before causing the adjustment to the second characteristic for a second display screen brightness level, the second display screen brightness level different than the first display screen brightness level, the second latency period different than the first latency period.
However, Reddy discloses a computing system wherein a processor (Fig. 1; e.g., processor 120) is to wait a first latency period before causing adjustment to a characteristic for first display screen brightness level (Fig. 2; [0037], e.g., wait a shorter transition time before changing to a larger display brightness from a lower display brightness), and the processor is to wait a second latency period before causing the adjustment to the characteristic for a second display screen brightness level, the second display screen brightness level different than the first display screen brightness level, the second latency period different than the first latency period ([0037], e.g., wait a longer transition time before changing to the lower display brightness from the larger display brightness).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Reddy in the invention of Benedetto in view of Yildiz for waiting for a shorter period of time before changing to a larger display brightness from a lower display brightness and waiting for a longer period of time before changing to the lower 

Regarding claim 9, Benedetto in view of Yildiz and Reddy further discloses the device of claim 9, wherein the second latency period is shorter than the first latency period when the second display screen brightness level is brighter than the first display screen brightness level (see [0037] of Reddy). 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/HONG ZHOU/Primary Examiner, Art Unit 2623